Citation Nr: 1713708	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for service-connected post-fracture with degenerative changes T8-T12 from September 20, 1996 to November 19, 2014.

2. Entitlement to a disability rating in excess of 40 percent for service-connected post-fracture with degenerative changes T8-T12 since November 20, 2014. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected post-fracture with degenerative changes T8-T12, to include on an extraschedular basis, from August 2000 to November 20, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1990 to October 1991 and from April 18, 1993 to May 1, 1993.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2007, October 2008, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2009, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Boston, Massachusetts. A transcript of the hearing has been associated with the claims file.

In a substantive appeal document dated in January 2010, the Veteran requested a Travel Board hearing at his local RO. However, in November 2016 the Veteran told personnel from the RO that he did not wish to have his Travel Board hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R.
§ 20.704(d), (e) (2016).

During the same November 2016 phone call where the Veteran withdrew his Travel Board hearing request, he also stated that he wished to cancel his appeal. However, there is no written statement from the Veteran to this effect. Therefore, the criteria for withdrawal of an appeal have not been met, and the appeal must proceed. See 
38 C.F.R. § 20.204.

The Board notes that in a June 14, 2007 statement to his VA treating physician, the Veteran indicated that he was unemployable due to his service-connected thoracic spine disability. Accordingly, the Board finds that a claim for a TDIU has been raised by the record. In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for post-fracture with degenerative changes T8-T12, and the Board has rephrased the issues to include a claim for a TDIU due to service-connected post-fracture with degenerative changes T8-T12 for the period from August 2000 to November 20, 2014. Prior to August 2000, the Veteran was employed full-time. The Veteran has been in receipt of a total disability due to individual unemployability (TDIU) since November 20, 2014. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU from August 2000 to November 20, 2014 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's post-fracture with degenerative changes T8-T12 is manifested by painful limitation of motion.

2. The Veteran's post-fracture with degenerative changes T8-T12 is not manifested by intervertebral disc syndrome (IVDS) with incapacitating episodes or ankylosis.


CONCLUSIONS OF LAW

1. From September 20, 1996 to November 19, 2014, the criteria for a disability evaluation of 40 percent, but no higher, for post-fracture with degenerative changes T8-T12 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and 2014); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002) (2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5243 (in effect as of September 26, 2003) (2016). 

2. Since November 20, 2014, the criteria for a disability evaluation in excess of 40 percent for post-fracture with degenerative changes T8-T12 have not been met or approximated. 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in January 2006.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations throughout the course of his appeal. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appellate period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his post-fracture with degenerative changes T8-T12 at this time. Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion. The only way to attain a higher schedular rating is to demonstrate ankylosis or IVDS with incapacitating episodes, which have not been shown at any time pertinent to the appeal. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected post-fracture with degenerative changes T8-T12 was rated as 20 percent disabling from September 20, 1996 to November 19, 2014 and rated as 40 percent disabling since November 20, 2014 under Diagnostic Code 5235-5242. Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the rating assigned; the additional DC is shown after the hyphen. 38 C.F.R. § 4.27.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice. Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS). 67 Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS. 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Prior to September 23, 2002, limitation of motion of the dorsal / thoracic spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1996). 

Ankylosis of the spine was rated under 38 C.F.R. § 4.71a, DCs 5286-5289. For the dorsal (thoracic) spine, the DC provided a 20 percent rating for favorable ankylosis, and a 30 percent rating for unfavorable ankylosis. 38 C.F.R. § 4.71a, DC 5288 (1996). Complete bony fixation of a favorable angle was rated 60 percent, and an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) was rated 100 percent disabling. 38 C.F.R. § 4.71a, DC 5286 (1996). 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS), a non-compensable rating was warranted for cured post-operative IVDS, a 10 percent rating was warranted for mild IVDS, a 20 percent rating was warranted for moderate recurring attacks; a 40 percent rating was warranted for severe IVDS characterized as recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, DC 5293 (1996).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (renumbered as DC 5243). The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. DC 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. The incapacitating episode rating scheme set forth in DC 5243 is nearly the same as that utilized in the 2002 version of DC 5293. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 IVDS. 

Under the current general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine....................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. The Formula for Rating IVDS based on incapacitating episodes remains as stated above and was not changed in September 2003. 

Relevant Facts

The Veteran's service-connected post-fracture with degenerative changes T8-T12 was rated as 20 percent disabling from September 20, 1996 to November 19, 2014 and rated as 40 percent for service-connected post-fracture with degenerative changes T8-T12 since November 20, 2014 under Diagnostic Code 5235-5242.

The Veteran submitted a November 1994 private treatment record from Dr. J.C.T. for treatment of chronic back pain. The Veteran was pushed in a wheelchair to the appointment. The Veteran was standing with his shoulders hunched forward and with slight flexion at the waist. The Veteran had poor range of motion in the lumbar spine. The Veteran was diffusely tender about the mid-back with palpation. Dr. J.C.T. noted that the pain was presumably from the Veteran's T12 compression fracture, and the Veteran had sclerotic borders suggesting a non-union.

The Veteran was afforded a VA medical examination in December 1996. The Veteran reported constant throbbing pain (a 6/10 on the pain scale) and difficulty sleeping secondary to his pain. The Veteran stated that he could not sleep more than 3-4 hours without waking up in excruciating pain. The Veteran stated that he self-medicated. The Veteran reported flare-ups with pain of 10/10, which cause him to be totally bedridden. The Veteran reported aggravating factors including lifting, bending, twisting, and walking. The Veteran stated that his back spasms could occur on its own without any activity. The Veteran did not have any postural abnormalities. He was tender at T9-T12. The Veteran had paravertebral muscle spasm which is mild to moderate in the entire thoracic area. The Veteran's forward flexion was limited to 45 degrees with pain at the end of range of motion. His backward extension was limited to 10 degrees with pain at the end of range of motion. His left and right lateral flexion were each limited to 45 degrees each with pain at the end of the ranges of motion. His left and right rotation were each limited to 45 degrees with pain at the end of the ranges of motion. There was objective evidence of pain on motion. The Veteran was diagnosed with mechanical back pain secondary to thoracic fracture trauma and degenerative changes T8-T12. 

The Veteran's VA treatment records show that he has consistently been treated for chronic back pain. He had diffuse tenderness to light palpation of the spine. In a June 14, 2007 statement to his VA treating physician, the Veteran indicated that he was unemployable due to his service-connected thoracic spine disability.

He submitted private treatment records from Dr. M.A.L. from October and November 2007. At that time he had a limp and reported that sitting, standing, walking, coughing, and sneezing aggravated his pain. His thoracolumbar range of motion was half of normal.

The Veteran's private treatment records showed that he received acupuncture from Baystate Medical Center from January 2008 to March 2008 for his back pain.

The Veteran's private treatment records showed that he received treatment from Pioneer Spine and Sports from July to October 2007 and from August 2009 to August 2010. He had thoracic pain consistent with facet arthroscopy. He reported that his pain was a 10/10 at its worst severity, a 4/10 at its least severity, and a 7/10 on average. His pain was aggravated by activity. His pain was treated with medication. He consistently reported difficulty with bathing, dressing, driving, housework, kneeling, standing for twelve minutes, and twisting.

The Veteran had a MRI in July 2007, which showed mild multilevel thoracic spondylosis and deformity of the anterosuperior corner of the T12 vertebral body. It also showed that there were small central vertebral endplate concavities in T8-T11 vertebral bodies and in the T7 inferior endplate, consistent with Schmorl's nodes. The T7 and T9 vertebral bodies were slightly reduced in height anteriorly. The Veteran had mild degenerative disc disease with no evidence of disc herniation. 

The Veteran was afforded a November 2007 VA contract medical examination. The Veteran reported stiffness in the upper back with daily activities but did not have any weakness. The Veteran also reported constant burning and sharp pain being a 10/10 on the pain scale. The pain was elicited by physical activity. The pain was alleviated by medication and rest. The Veteran was currently being treated with multiple physical therapies and possible steroid injections. The Veteran reported that his condition did not cause incapacitation. The Veteran's posture was within normal limits. His gait was abnormal with short steps. He did not use any assistive devices. There was evidence of radiating pain on movement. There was muscle spasm and tenderness. There was no ankylosis. The Veteran's forward flexion was normal to 90 degrees but painful beginning at 50 degrees. The Veteran's extension, right and left lateral rotation, and right and left lateral flexion were all normal to 30 degrees with evidence of pain at the end of the range of motion. The joint function was additionally limited after repetitive use by an additional 10 degrees because of pain. It was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination. There were no signs of IVDS. 

The Veteran was afforded a July 2008 VA contract medical examination. The Veteran reported stiffness, weakness, and numbness. The Veteran's posture and gait were within normal limits. He did not use any assistive devices. The Veteran's forward flexion was to 70 degrees with pain at the end of the range of motion. The Veteran's extension, right and left lateral rotation, and right and left lateral flexion were all normal. There was evidence of pain at the end of the extension and right lateral flexion ranges of motion. The joint function was additionally limited after repetitive use because of pain but not manifested by any additional limitation of motion. It was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination. There were no signs of IVDS. 

The Veteran was afforded a VA medical examination in November 2014, with clarifications provided in a January 2015 addendum. The Veteran was diagnosed with degenerative arthritis of the thoracic spine. It was also noted that he had IVDS, which was diagnosed in 2014. The Veteran reported flare-ups forcing him to barely be able to get out of bed. The Veteran had marked chronic loss of function because of pain and limited motion. His forward flexion was limited to 15 degrees. He had no extension. His right lateral flexion was 10 degrees. His left lateral flexion was 5 degrees. His right and left lateral rotations were each 5 degrees. There was pain noted on examination, and it caused functional loss. There was evidence of pain with weight bearing. The Veteran was not examined immediately after repetitive use, and it was noted that pain and instability did not allow the Veteran to perform repetitive use testing. Pain, fatigue, weakness, lack of endurance, and incoordination significantly limited the Veteran's functional ability with repeated use over a period of time and during flare-ups. The Veteran reported weekly flare-ups with pain 10/10 lasting an entire day. The Veteran had muscle spasms in his back resulting in an abnormal gait or abnormal spinal contour. Additional contributing factors of disability included instability of station, disturbance of locomotion, and interference with sitting and standing. Specifically, the Veteran's muscle spasms in his back lead to an inability to straighten. The examiner opined that there was an area of the Veteran's spine that was very arthritic and probably functionally fused. The examiner further stated, "Dr. Gilbert and I discussed whether one can call it mild ankylos[i]s, or does ankylos[i]s OF THE SPINE mean NO MOBIL[ITY] AT ALL?"

The Veteran was afforded a VA medical examination in March 2016. The Veteran was diagnosed with degenerative arthritis of the spine. The Veteran reported flare-ups a couple of times a week. The Veteran reported not being able to do anything and not being able to move far from the bed. His forward flexion was limited to 34 degrees. He had extension of 0 degrees. His right lateral flexion was 14 degrees. His left lateral flexion was 16 degrees. His right lateral rotation was 24 degrees. His left lateral rotation was 20 degrees. It was noted that the Veteran's movements were slow and that the Veteran had to try to compensate for the decreased range of motion. The Veteran had difficulties bending at waist and walking/standing upright. There was pain noted on examination and it caused functional loss in all ranges of motion. There was no objective evidence of localized tenderness or pain on palpation. There was evidence of pain with weight bearing. After repetitive use, the Veteran's ranges of motion decreased to the following: forward flexion to 18-32 degrees; extension remained at 0 degrees; right lateral flexion to 19 degrees; left lateral flexion to 15 degrees; right lateral rotation to 18 degrees; and left lateral rotation to 15 degrees. These additional limitations were due to pain. The Veteran was not examined immediately after repetitive use over time. There was no guarding, muscle spasm, or localized tenderness. The Veteran's condition interfered with standing. The Veteran's strength was normal, and there was no muscle atrophy. There was no ankylosis and no IVDS. The Veteran constantly used a cane. The Veteran was bent slightly forward when standing and never got beyond 0 degrees standing up straight. On the third repetition, the Veteran flexed forward to 18 degrees and said that was all he could do. The examiner opined that the Veteran's condition prevented him from lifting heavy objects and repetitive movement of the thoracolumbar spine.

Given the Veteran's painful limitation of motion of the thoracic spine throughout the rating period on appeal, his condition warrants a 40 percent disability rating. The Board finds that under the rating criteria in effect prior to September 26, 2003, the Veteran's limitation of motion of the dorsal / thoracic spine was severe and warranted a 40 percent disability rating. During the appellate period prior to September 26, 2003, there is no evidence that the Veteran had IVDS or ankylosis. Therefore, he is not entitled to a higher disability rating during that time period and is being awarded the maximum schedular rating for limitation of motion of the thoracic spine. 

When the rating criteria changed in September 26, 2003, the Veteran's painful limitation of motion would not have entitled him to a 40 percent disability rating, but instead entitled him to a 20 percent disability rating. However, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003). Therefore, based upon the rating criteria in effect before September 26, 2003, the Veteran's 40 percent disability rating will remain in effect during that time period. Under the new rating criteria in effect on September 26, 2003, the Veteran would be entitled to a disability rating in excess of 40 percent only if he had IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past twelve months or if he had ankylosis of the spine. There is no evidence of the Veteran having IVDS until 2014. Even then, there is no evidence that the Veteran's IVDS required bed rest prescribed by a physician. Therefore, the Veteran is not entitled to a higher disability rating based upon IVDS.

With respect to ankylosis, the only suggestion of the Veteran having ankylosis is from the January 2015 VA medical clarification addendum. There the examiner opined that there was an area of the Veteran's spine that was very arthritic and probably functionally fused, resulting in mild ankylosis. The examiner further stated, "Dr. Gilbert and I discussed whether one can call it mild ankylos[i]s, or does ankylos[i]s OF THE SPINE mean NO MOBIL[ITY] AT ALL?" Ankylosis, by definition, is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1145 (32d ed. 2012); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987). Because ankylosis, by definition, involves immobility of a joint, the examiner's remarks that the Veteran's spine may have had mild ankylosis, but at the same time his spine had a range of motion, is wholly contradictory. The Board finds that the Veteran's condition does not meet the definition of ankylosis for VA rating purposes. Therefore, the Veteran is not entitled to a disability rating in excess of 40 percent for his post-fracture with degenerative changes T8-T12 based upon ankylosis.

Regarding neurological impairment, the Board notes that the RO granted a separate rating for right lower extremity radiculopathy in a January 2015 rating decision. As the Veteran did not file a notice of disagreement with the assigned rating, the Board will not discuss any findings related to right lower extremity radiculopathy. With respect to neurological impairment of the left lower extremity, the Board notes that there have been no objective neurological abnormalities associated with the left lower extremity.

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected post-fracture with degenerative changes T8-T12 should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected post-fracture with degenerative changes T8-T12. A comparison of the Veteran's current post-fracture with degenerative changes T8-T12 symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's post-fracture with degenerative changes T8-T12 is manifested by painful limitation of motion. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's post-fracture with degenerative changes T8-T12; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 40 percent, but no higher, for post-fracture with degenerative changes T8-T12 is granted, from September 20, 1996 to November 19, 2014. 

A disability rating in excess of 40 percent for post-fracture with degenerative changes T8-T12 since November 20, 2014 is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim for a TDIU on an extraschedular basis from August 2000 to November 20, 2014. 

On June 14, 2007, the Veteran first asserted that he was unemployable due to his service-connected thoracic spine disability to his VA treating physician. In September 2015, the Veteran officially filed a formal application for TDIU and stated that he last worked in August 2000. At the same time, he submitted a statement from his last employer stating that the ending date of the Veteran's employment was in November 2000, but that he had three months of time lost during the preceding twelve months due to his disability. Therefore, the Board finds that the Veteran was last employed in August 2000. There is no evidence that the income the appellant derived from that job was below the poverty threshold, or that this work was performed in a sheltered workshop. Therefore, there is no basis to refer this case for consideration of an extraschedular rating prior to August 2000.  

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A threshold requirement, however, for eligibility for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.

Prior to September 28, 2007, the Veteran's only service-connected disability was his post-fracture with degenerative changes T8-T12, which is now rated as 40 percent disabling. Beginning on September 28, 2007, the Veteran was additionally service-connected for degenerative arthritis of the cervical spine, rated as 10 percent disabling. These were the Veteran's only service-connected disabilities until November 20, 2014, the effective date of his TDIU. Therefore, as the Veteran did not meet the threshold requirement of 38 C.F.R. § 4.16(a) prior to November 20, 2014, entitlement to individual unemployability benefits for that period may only be considered on an extraschedular basis. 38 C.F.R. §§ 3.321, 4.16.

A TDIU on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16 (b). In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In a June 14, 2007 VA treatment record, the Veteran reported being unable to work due to his back injuries. 

 However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). Thus, the AOJ should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for a TDIU from August 2000 to November 20, 2014 on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b). The rating board should include a full statement of all factors having a bearing on the issue. 

2. After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


